Title: Enclosure: [Emoluments of Collectors of the Customs for the Year 1790], [5 April 1792]
From: Hamilton, Alexander
To: 











Statement of Emoluments of the Collectors of the Customs, in the United States, for the year 1790, except in the cases of North Carolina and Rhode Island, which are stated from the time of the operation of the offices in those States, in 1790, to the same period in the year following, so as to embrace likewise one entire year.







Additional Salaries proposed


Ports
Amount received.
Clerk-hire charged.
Rent, Fuel Stationery &c.
Nett amount of Emoluments.
Annual Salary allowed by the Collection law
Annual Salary.
Percentage on duties collected.


Portsmouth
556.82
169.  
91.  
296.82

100.
½ per cent.


Newbury-port
647.13.
333.33
57.33
256.47


½


Gloucester
402.20

39   
363.20

50
½


Salem & Beverly
831.56
200   
73. 5
558.51

50
¼


Marblehead (9 months)
343.25
90.  
68.50
184.75


½


Boston & Charlestown









Plymouth
311.30

30.  
281.30

50.
½


Barnstable
147.50

50.13.
97.37

50.



Nantucket & Sherburne
298.21

29.20
269. 1.

50.
½


Edgar Town
106.70

17.  
89.70
50.

½


New Bedford
275.60

100.  
175.60

50.
½


Dighton
203.97




50.
½


York
128.62

21.65
106.97

50.
½


Biddeford and Pepperelborough}
471.81
78   
35   
358.81

50.
½


Portland
602.35
200.  
49   
353.35


½


Bath
321.38
10   
25.33
286. 5.

50.
½


Wiscassett
300   

59.  
241.  

50.
½


Penobscot
115.16

10.35
104.81
60.

½


Frenchman’s Bay
498.78.

30.  
468.78.
50

½


Machias
123.23

30.50
91.73.

50.
½


Passamaquody




100.




Newport
621.91
500   
73.48
48.43

50.
½


Providence
650.27
575.  
131.35



½


New London
1699.52

95.  
1604.52





New Haven
528.59
60   
105.  
363.59


½



Fairfield
282.73

140   
142.73.

50.
½


Allburgh





100



Sagg Harbour
75.45.

39.10
36.35
100.




New York









Perth Amboy
196.48




50.
½


Burlington
61.86.

30.  
31.86
50

½


Bridge town
105.76

16. 4
89.72
50

½


Great Egg Harbour.





50.
½


Philadelphia









Wilmington (Delaware)
478.  

150.  
328.  

50.
½


Baltimore
2328.98
1166.66
318.68
843.70





Chester
77.33




50.
½


Oxford
116.63

9.57
107. 6.
100




Vienna





50.
½


Snow Hill
140.40.
40   
35.98
64.42
50

½


Annapolis
74.90

21.56
53.34
100
100
½


Nottingham
201.95.

45.  
156.95

100.
½


Cedar point
126.92
100.  
91.33

100.
50.
½


George town (of Maryland)
401.55.
240.  
82   
79.55.

50.
½


Hampton
63.45



50.
50.
½


Norfolk
1567.45
633.33
194.66
739. 2





Bermuda Hundred
1426.  
328.50
270.75
826.75





York Town
135.67

70.  
65.67

100.
½


Tappahannock
586.41
133.33
186.54
266.54


½


Yeocomico river
24   

42.50

100




Dumfries
172.87
65.15
107.72


100.
½


Alexandria






½


Foley-landing




100.




Cherrystone




100.




South Quay
7.  

15.50

100.




Louisville





150.



Wilmington (N.C)
478.43
300.  
49.95
128.48

50.
½


New Bern
907.20
260.  
119.  
528.20


½


Washington
474.85
200   
36   
238.85

50.
½


Edenton





50.
½



Plankbridge
229.40

36.50
192.90

50.
½


George Town (S:C:)





50.
½


Charleston.









Beaufort.




100.




Savannah
866.53
270   
79.67
518.86


½


Sunbury




60.




Brunswick
18.38

10.  
8.38
100.




St. Mary’s




100.




